Savage, Ch. Justice.
I concur in the opinion delivered by Mr Justice Woodworth. The cases cited by him show clearly that we may go back from an interlocutory order mentioned in the appeal to another and previous order connected with it; though the latter was made more than 15 days anterior to the appeal. I cannot entertain a doubt of our right to do so in this case.
The respondent appears to me to have no rights, either in the real dr personal property, which warranted his being made a party to the appeal. They ceased with the birth of the child ; and he does not pretend to be pursuing this litigation in any other right than his own. It is remarkable, that when the petition was presented, and the motion made before the Chancellor to quash the appeal, the respondent himself, under oath, disclaimed all interest whatever in the subject of the controversy.
*738The question of costs is clearly a matter between the respondent and the Surrogate; and is untouched by the decree^
On the whole, who and what does this proceeding by appeal conclude ? No one in any single particular. Aftei the infant comes of age ; or when any other person duly representing him, comes before the proper tribunal the whole ground must be gone over again, even if we interfere now, and either reverse or affirm he decree on the merits.
I am in favor of a reversal for the want of parties.
Golden, Senator. I confess I felt myself unprepared to decide this cause, when the court took a resolution to pass upon it. I could readily concur in the general principle, that the party instituting a suit must have an interest. And there is another general principle, that when the interest ceases, the right to prosecute ceases. It is not necessary, then, to look back beyond the birth of the child; for the question comes to this; did the interest cease when the child was born, so absolutely as to take away all right to continue the suit.
I have listened with great attention to the reasoning in support of this order; particulary to that part of the reasoning which was intended to show that the respondent had an interest in some shape, either in his own right, or as representing others, which warranted the order of the Chancellor refusing to quash the appeal. And this is a question which I would willingly have looked farther into; as it appeared to me to be the turning point in the cause. But I confess the reasoning of Mr. Justice Woodworth seems to place the matter in a very clear light. It has convinced me that the respondent had no right whatever to prosecute the appeal. To adopt the language of the question which we put to a witness as the test of his competency, it seems to me the respondent can “ neither gain or lose in the event of this suit,” so far as the subject matter is concerned. Nor will an interest merely contingent vary the case, (though I confess I cannot see that the respondent has any such.) An interest strictly contingent will not even disqualify a witness A rule which should receive a party upon the footing oí *739such an interest would lead to very great litigation and vexation. Here, two deaths certainly must intervene, as I understand to be admitted by the respondent’s own counsel, before he can claim any vested interest. By the same rule we might let in a relation in the 20th degree to litigate the question : nor do I well see that we can stop any where.
As to the objection which goes upon the statute of limitation, the rule is, that all interlocutory orders connected with the decree appealed from, are brought up with it. I understand this to mean that the orders are essentially connected, so that you cannot dispose of the one appealed from according to the justice of the case, without interfering with the former orders, some or one of them. It is only necessary to see in this case, that the appeal brings up the question of proper parties, to warrant our looking into the previous order. Now I understand the question of parties to be always connected with a decree touching the merits. Suppose this cause had gone to a final hearing and decree, is •there a doubt that an appeal would then have brought up this question ? 1 think not. If so, an appeal from an interlocutory decree relating to the merits, ought, a fortiori, to have the same effect. Whether a court be one of original jurisdiction or appeal, it is always proper that it should look and see if the parties before it are such whose interests and rights are to be concluded. This is always a question on the final hearing of a cause. Suppose this were the first moment of presenting the question in the whole course of the cause, I do not think we should hesitate to interfere.
On the question of costs, I concur with Mr. Justice Wood-worth.
Viele, Senator. I am in favor of hearing the argument upon the merits before giving any opinion. For that reason I shall vote against the dismission of the appeal by the Chancellor.
Spencer, Senator. I concur with Mr. Justice Wood-worth, and the Chief Justice. As to the right of going back to, and looking into the previous order, there is a great similarity between the,-principal case and that of Gouverneui *740and Kemble, cited by Mr. Justice Woodworth. In that case a -¡qq was fqed to overhaul a judgment at law, obtained, as -was alleged, against the respondent, notwithstanding he had a good defence, on the ground of fraud. It was objected that such a bill would not lie; that the defence should have been insisted on at law. But the Chancellor overruled the objection ; and awarded a feigned issue to try the question of fraud. Both the order overruling the objection, and that awarding an issue, were interlocutory; yet an appeal from the latter (an order for an issue, as in this case) was held to reach the former.
I must say I think, with Mr. Golden, that if the objection for want of parties were now made for the first time, we ought to listen to it.
On the question whether there be any interest in fact in the respondent, I have nothing to add to what has been said already. But there was one thing on this head which drew my attention particularly, as I now learn it did that of the Chief Justice. It is, that the respondent (the appellant in the Court of Chancery) came into that court with a sworn disclaimer of all interest. I will read an extract from his affidavit, made and read in opposition to the motion to quash the appeal on the ground that he had no interest: “And this deponent further saith, that in objecting to the proof of said paper,” (the will in question,) “ and filing a caveat, and in appealing from the decree of the said Surrogate, this deponent hath not been actuated by the hope or expectation of benefiting himself by acquiring any part of the estate of the said Samuel; but on the contrary, this deponent hath often stated to his counsel, and to others, that he did not intend to participate in the estate of the said Samuel in any •event; and hath declared it to be his intention to release all claim which he might make thereto.”
Here is as strong a disclaimer as can be stated on any record. A decree should always be final. It cannot be so unless the party upon whom it is to operate have an interest in the .subject of it. I want no authority to show that a party must always be thus interested.
For reversal, 29 : for affirmance, 4.
Gardiner, Senator, stating that not having had time to «camine the question, he was not satisfied how it should be decided; and, therefore, declined giving any opinion.
Wright, Senator. I understand the object of the issue was to ascertain the single fact, whether the deceased was or was not of sound mind and memory when he executed his will. I confess I am not at this moment prepared to deny that truth may be elicited in this form; although the party to the issue may not be technically interested in the subject bequeathed. Further reflection might convince me that this is so ; but not being prepared at present to join in such a decision, I must vote against the dismission of the appeal by the Chancellor.
Elsworth and Mallory, Senators, concurred with Mr. Wright, that the appeal should not be dismissed.
The rest of the court concurring with Mr. Justice Wood-worth,
It was thereupon ordered, adjudged and decreed, that the order or decree of the court of Chancery, of the 29th day of April, 1825, directing a feigned issue to be made up and tried between the above named parties, be, <fcc. reversed and vacated: that the court of Chancery do dismiss and quash the appeal brought by the said John. G. Vanderheyden, in the said court of Chancery, from the order or decree of the Surrogate of the county of Rensselaer, and all proceedings had thereon, without costs below to either party; and that the record and proceedings be remitted to the court of Chancery, that the decree might be executed.
END OF JANUARY TERM.